La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
I
La demandante recurrida, la Sra. Imgard L. Piñero González, ocupó el puesto de Coordinadora Especial, clasi-ficado como de confianza, en la Autoridad de Acueductos y Alcantarillados (en adelante A.A.A.), aquí peticionaria, desde el 1ro de abril de 1991 hasta el 2 de febrero de 1996, día en que fue despedida sumariamente. Tras intentar, sin éxito, que la A. A. A. reconsiderara la terminación de su em-pleo, el 7 de marzo de 1996 la señora Piñero presentó una querella al amparo del procedimiento sumario establecido en la Ley Núm. 2 de 17 de octubre de 1961, según enmen-dada, 32 L.P.R.A. see. 3118 y ss. La señora Piñero basó su reclamación en diversas disposiciones legales, entre éstas, la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 146-151, la Ley Núm. 382 de 11 de mayo de 1950, según enmendada, 29 L.P.R.A. sees. 136-139; la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. sees. 194a — 194b), y la Ley Núm. 402 de 12 de mayo de 1950, según enmendada, 32 L.P.R.A. sees. 3114-3117.
En la querella, la señora Piñero alegó que conforme a las disposiciones de la Resolución Núm. 966, aprobada el 28 de diciembre de 1979 por la Junta de Gobierno de la A.A.A. (en adelante Resolución 966), poseía un derecho propietario sobre una plaza permanente de carrera en dicha corporación. Sostuvo, además, que su despido había sido un acto de discrimen político y en violación al debido proceso de ley. Solicitó que se le restituyera en su empleo con el pago retroactivo de los salarios dejados de percibir y los daños y perjuicios.
*896Tras varios incidentes procesales, el 22 de mayo de 1996 la A.A.A. solicitó que se dictara sentencia sumaria parcial en cuanto a la causa de acción mediante la cual la señora Piñero reclamó la reposición en un puesto de carrera al amparo de la Resolución 966. La A.A.A. alegó que dicha resolución es nula ab initio o, en la alternativa, que ésta fue revocada por fíat legislativo con anterioridad a que la señora Piñero comenzara a trabajar para dicha corporación. Posteriormente, el 27 de mayo de 1996, la A.A.A. presentó una moción en la cual alegó que la señora Piñero no tenía derecho alguno a invocar el procedimiento sumario dispuesto en la Ley Núm. 2, supra, debido a que este procedimiento aplica a los obreros y empleados, según dichos términos están definidos en la See. 2 de la Ley Núm. 2, supra, 32 L.P.R.A. see. 3119, pero no a la señora Piñero, porque ella ocupaba un puesto ejecutivo y de confianza en la A.A.A.
Ambas solicitudes fueron denegadas. El foro de instan-cia determinó que el caso de autos se podía tramitar al amparo del procedimiento sumario dispuesto en la Ley Núm. 2, supra. En cuanto a la solicitud de sentencia suma-ria, resolvió que la A.A.A. no demostró que hubiese inexis-tencia de controversia de hechos.
Así las cosas, el 19 de agosto de 1996 la A. A. A. presentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). (1) El 23 oc-tubre de 1996 el Tribunal de Circuito emitió una resolución en la cual confirmó al foro de instancia. Oportunamente, la A.A.A. presentó una moción de reconsideración, la cual fue denegada por el foro apelativo. Inconforme, la A.A.A. pre-*897sentó ante nos un recurso de certiorari en el cual hizo los siguientes señalamientos de error:
1. Erró el Tribunal de Circuito de Apelaciones al intimar que la Querellada-Recurrida [señora Piñero] era un “obrero” o “em-pleado” en el contexto de la Ley 2 del 17 de octubre de 1961, 32 LPRA [see.] 3118 et seq; erró, además, al señalar que la recu-rrente no puso al tribunal en posición de atender su reclamo en cuanto a limitar el alcance del procedimiento sumario.
2. Erró el Tribunal de Circuito de Apelaciones al determinar que no puede resolverse mediante sentencia sumaria la contro-versia de derecho relativa a la Resolución 966 de la Junta de Gobierno de la AAA, porque existen alegadamente controver-sias materiales de hecho en torno a la misma.
Expedimos el auto y decidimos revisar.
hH HH
Respecto al primer señalamiento de error, la A.A.A. alegó que el caso de autos no puede tramitarse al amparo de la Ley Núm. 2, supra, ya que la señora Piñero no es un obrero ni un empleado para efectos de la ley. Sostuvo, ade-más, que debido a que la Ley Núm. 2, supra, no elabora en cuanto al alcance de dichos términos, para disponer de la controversia ante nuestra consideración resulta ilustrativo recurrir, por tratarse de una ley in pari materia, al Regla-mento Núm. 13 de 1990 de la Junta de Salario Mínimo, promulgado al amparo de la Ley de Salario Mínimo de Puerto Rico, 29 L.P.R.A. see. 245 y ss.
La Ley Núm. 2, supra, establece un procedimiento sumario para los casos de reclamaciones laborales. Su finalidad es proveer al empleado un mecanismo procesal mediante el cual se aligere el trámite de las reclamaciones laborales presentadas contra su patrono, además de implantar la política pública del Estado de proteger el empleo, desalentar el despido sin justa causa y proveer al obrero despedido de medios económicos para su subsistencia mientras consigue un nuevo empleo. Rivera v. Insular *898Wire Products Corp., 140 D.P.R. 912 (1996); Mercado Cintron v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R 660 (1987). He-mos expresado, también, que “la Ley Núm. 2, supra, ofrece protección no sólo al trabajador agrícola, sino también a todo obrero o empleado doméstico, del comercio o la indus-tria, entre otros”. (Enfasis suplido.) Rivera v. Insular Wire Products Corp., supra, pág. 921.
La Ley Núm. 2, supra, define los términos obrero y em-pleado de la forma siguiente:
La palabra “obrero” ... comprenderá [a] todo trabajador manual, de cualquier sexo y [a] aquellas personas naturales que estuvieren empleados en servicios u ocupaciones domésticas, y la palabra “empleado”, que se usa en su acepción más am-plia, comprenderá, entre otros, a toda clase de artesano, em-pleado o dependiente de comercio o industria. (Énfasis suplido.) 32 L.P.R.A. see. 3120.
Para la solución de la controversia ante nuestra consi-deración es preciso que determinemos el alcance del tér-mino empleado según utilizado en la Ley Núm. 2, supra.
En reiteradas ocasiones hemos expresado que constituye un principio de hermenéutica que, al interpretar una disposición legal, los tribunales debemos considerar cuál fue el propósito de la Asamblea Legislativa al aprobarla y atribuirle un sentido que asegure el resultado que se quiso obtener originalmente. Col. Ópticos P.R. v. Pearl Vision Center, 142 D.P.R. 221 (1997); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991). Para descubrir la intención del legislador resulta conveniente recurrir al historial legislativo de la ley y considerar cuál fue su propósito social, puesto que el fin principal de la interpretación estatutaria es hacer que prevalezca el propósito legislativo y evitar interpretaciones que conduzcan a resultados irrazonables ...”. Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1, 29 (1991).
*899En el debate del proyecto de la Ley Núm. 2, supra, en la Cámara de Representantes, se expresó lo siguiente:
Sr. Presidente: Adelante.
Sr Rivera Morales: La pregunta al Presidente de la Comisión de lo Jurídico, con la venia del Presidente, es si se define en esta ley el concepto “obrero o empleado” y la ley es para regir o reglamentar las relaciones entre obreros, empleados o patronos ¿debe o no debe definirse en alguna forma el concepto de “pa-trono”?
Sr Ortiz Ortiz: Digo, la situación es que esta es una ley de procedimiento, de reclamaciones; o sea, de los pleitos que se puedan traer, y está basada en otras leyes que establecen los derechos a salarios. En esas otras leyes es que hay esas definiciones. Por lo tanto, estas acciones presuponen que haya un derecho a salario bajo las leyes sustantivas. O sea, que esto es de procedimiento nada más, y esta ley de procedimiento ten-dría que ajustarse a las otras leyes de salarios, donde ya hay esas definiciones. (Enfasis en el original.) 14 Diario de Sesiones de la Asamblea Legislativa 4 (Extraordinaria), pág 176 (1961).
De dicho debate surge con meridiana claridad que la Ley Núm. 2, supra, es estrictamente de procedimiento y que para delimitar el ámbito de su aplicación hay que recurrir a las leyes especiales que establecen el derecho sustantivo de los empleados a reclamar salarios.
Entre las leyes especiales que establecen causas de acción a favor de obreros y empleados para la reclamación de salarios se encuentran la Ley de Salario Mínimo, 29 L.RR.A. sec. 246b; la Ley sobre la Jornada de Trabajo en Puerto Rico, Ley Núm. 379 de 15 de mayo de 1948, según enmendada, 29 L.P.R.A. see. 282, y la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sees. 185a-185m) sobre la reclamación por despido injustificado. La Ley de Salario Mínimo de Puerto Rico excluye del ámbito de su protección a los ejecutivos, administradores y profesionales. Dispone, además, que la Junta de Salario Mínimo definirá dichos términos mediante reglamento. La Ley Núm. 379, supra, excluye de su definición de empleados a los ejecutivos, administradores y profesionales, y *900también refiere a la Junta de Salario Mínimo para la defi-nición de dichos términos.(2) Según expresáramos anterior-mente, la A.A.A. alega que por tratarse de leyes in pari materia, al interpretar el término empleado, según dis-puesto en la Ley Núm. 2, supra, se debe utilizar la defini-ción establecida en el Reglamento Núm. 13 de 1990 de la Junta de Salario Mínimo. No le asiste la razón. Veamos.
El alcance de la Ley Núm. 2, supra, se ha ex-tendido mediante diferentes disposiciones estatutarias y enmiendas. Como resultado, el procedimiento sumario establecido en la Ley Núm. 2, supra, es aplicable no tan sólo a reclamaciones de salarios, sino a reclamaciones de cualesquiera derechos o beneficios laborales y de cualesquiera compensaciones en caso de que un obrero o empleado hubiese sido despedido de su empleo sin justa causa. La Ley *901Núm. 2, supra, está disponible, además, cuando el legisla-dor lo haya reglamentado mediante leyes especiales. Rivera v. Insular Wire Products Corp., supra, págs. 929-930. Entre las acciones que pueden ventilarse al amparo del procedimiento sumario por disposición de una ley especial se encuentran: (i) las reclamaciones por despido injustifi-cado basadas en la Ley Núm. 80, supra; (ii) las acciones que surgen al amparo del Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. see. 7), (iii) las reclama-ciones instadas al amparo de la Ley Antidiscrimen, Ley Núm. 100, supra;(3) (iv) las acciones que surgen en virtud de la ley para la protección de madres obreras, Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. sees. 467-474, y (v) las.reclamaciones presentadas en vir-tud del Art. 3 de la Ley Núm. 382, supra, 29 L.P.R.A. sec. 138, la cual establece la responsabilidad civil de un pa-trono que, entre otras cosas, discrimine contra un em-pleado o ex empleado porque está afiliado a determinado partido político.
Lo anterior es demostrativo de que el ámbito de aplicación de la Ley Núm. 2, supra, se ha extendido para abarcar diversas reclamaciones que emanan de la relación obrero-patronal. Por lo tanto, al interpretar el término empleado, según dispuesto en ésta, no podemos limitarnos a la definición que de dicha palabra proveen las leyes laborales que establecen causas de acción en reclamación de salarios y, en consecuencia, excluir de la protección de la Ley Núm. 2, supra, a los ejecutivos, los administradores y a los profesionales.
Además, en reiteradas ocasiones hemos ex-*902presado que las leyes laborales deben interpretarse liberal-mente y que toda duda debe resolverse a favor del obrero. Méndez v. F.S.E., 140 D.P.R. 375 (1996); Muñoz Hernández v. Policía de P.R., 134 D.P.R. 486 (1993). Esta regla de in-terpretación estatutaria, unida al hecho de que la Ley Núm. 2, supra, indica que el término empleado se utiliza en su acepción más amplia, lleva a la conclusión de que la palabra empleado, según utilizada en la referida ley, in-cluye a los ejecutivos.
De otra parte, algunas de las leyes en las que la señora Piñero basa su causa de acción proveen la alternativa de que la reclamación laboral se ventile mediante el procedimiento sumario, entre éstas, la Ley Núm. 382, supra, y la Ley Núm. 100, supra. De acuerdo con nuestros pronunciamientos en el caso Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985), la Ley Núm. 100, supra, está disponible para ejecutivos y empleados gerenciales que son objeto de discrimen por parte de su patrono. En dicho caso reconocimos el derecho de un gerente de ventas, que también se desempeñó como vicepresidente de una empresa, a presentar una acción de discrimen por razón de edad al amparo de la Ley Núm. 100, supra. Por consiguiente, acoger la teoría de la A.A.A. tendría la consecuencia de que ningún ejecutivo, profesional o administrador podría presentar reclamaciones al amparo de la Ley Núm. 100, supra, o de la Ley Núm. 382, supra, y solicitar, a su vez, que éstas se tramiten mediante el procedimiento sumario a pesar de que las referidas leyes proveen dicha opción.
Finalmente, resulta pertinente señalar que los tribunales, en el ejercicio de su discreción y a la luz de las circunstancias específicas de cada caso, pueden disponer que una reclamación presentada al amparo de la Ley Núm. 100, supra, o de la Ley Núm. 45, supra, se ventile por la vía ordinaria:
... los tribunales, al confrontarse con querellas o demandas con *903causas de acción y partes múltiples, tienen amplia discreción sobre el manejo del caso con el propósito de lograr la resolución de éste de la forma más justa, rápida y económica posible. Pue-den separar causas de acción o controversias, consolidar trámi-tes, determinar a la luz de las circunstancias de cada caso, si se trata de controversias sencillas que cualifican para verse por un trámite sumario especial o si se trata de casos complicados o complejos que deben proceder por la vía ordinaria y hasta ser objeto de un manejo especial. Rivera v. Insular Wire Products, supra, págs. 929-930.
En conclusión, dado que el alcance de la Ley Núm. 2, supra, ha sido extendido estatutariamente para abarcar diversas reclamaciones de índole obrero-patronal, no tan sólo reclamaciones de salarios; que la definición de em-pleado provista en ella no excluye expresamente de sus disposiciones a los administradores, ejecutivos ni a los pro-fesionales, y que dispone, además, que dicho término se utilizará en su acepción más amplia, concluimos que éste incluye a los ejecutivos. Abona a nuestra conclusión el he-cho de que la Ley Núm. 2, supra, es de carácter reparador y, por lo tanto, debe interpretarse liberalmente. Tampoco debemos perder de vista que el foro de instancia mantiene su discreción para dilucidar las reclamaciones presentadas por la vía ordinaria o para separarlas y permitir que algu-nas se tramiten por la vía ordinaria, y otras mediante el procedimiento sumario dispuesto por la Ley Núm. 2, supra. Por lo tanto, la señora Piñero puede solicitar que su reclamación se tramite mediante el procedimiento sumario.
h — i b — H
En cuanto al segundo señalamiento, la A. A. A. alegó que el Tribunal de Circuito erró al confirmar la denegación del foro de instancia a su solicitud de sentencia sumaria par-cial en torno al planteamiento de que la Resolución 966 no es jurídicamente válida y, en consecuencia, no confiere de-recho a reposición en un puesto de carrera.
*904Reiteradamente hemos expresado que las Reglas 36.1 y 36.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permiten a los tribunales dictar una sentencia mediante la cual dispongan total o parcialmente de determinada reclamación sin necesidad de celebrar un juicio en sus méritos. Así pues, procede dictar sentencia sumariamente cuando no exista una controversia real sustancial respecto a ningún hecho, material. Al considerar la moción de sentencia sumaria se tendrán como ciertos los hechos no controvertidos que consten en los documentos y las declaraciones juradas ofrecidas por la parte promovente. La parte opositora, a su vez, debe presentar documentos y declaraciones juradas que controviertan los presentados por la parte promovente. H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993). Si la parte opositora se cruza de brazos, corre el riesgo de que se dicte sentencia en su contra sin la celebración de una vista en su fondo. Mercado Vega v. U.P.R, 128 D.P.R. 273, 281 (1991). Ahora bien, la sentencia sumaria sólo debe dictarse en casos claros, y cualquier duda sobre si un hecho ha sido o no contradicho debe resolverse en contra de la parte promovente. Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992). Por otro lado, se puede dictar sentencia sumaria a favor de la parte no promovente si de los documentos presentados en apoyo de la moción surge que no existe controversia en cuanto a los hechos esenciales y, como cuestión de derecho, procede que la sentencia se dicte a favor de dicha parte. Consejo Tit. C. Parkside v. MGIC Fin. Corp., 128 D.P.R. 538, 549 (1991). En diversas ocasiones hemos expresado que no es aconsejable utilizar el mecanismo de sentencia sumaria en aquellos casos en que existen elementos subjetivos de intención, negligencia, propósitos mentales o cuando el factor de credibilidad es esencial. Soto v. Hotel Caribe Hilton, 137 D.P.R. 294 (1994). La razón para ello es que en este tipo de casos es sumamente difícil que el tribunal pueda reunir ante sí toda la verdad de los hechos a *905través de documentos. Con estos pronunciamientos en mente, discutiremos si el foro de instancia erró al denegar la moción de sentencia sumaria parcial.
La señora Piñero renunció el 31 de marzo de 1991 a un puesto de carrera en el Municipio de San Juan y comenzó a trabajar en la A.A.A. el 1ro de abril de 1991. Alegó que en virtud de la Resolución 966 retuvo la condición de em-pleada de carrera que poseía en el Municipio de San Juan. La A.A.A., por su parte, sostuvo que la Resolución 966 es nula ab initio por contravenir el principio de mérito y, en la alternativa, que la referida resolución no estaba vigente en el momento en que la señora Piñero comenzó a trabajar en la A.A.A.
No existe controversia respecto al hecho de que la Junta de Gobierno de la A. A. A. aprobó la Resolución 966 el 28 de diciembre de 1979 y que ésta no había sido expresamente revocada en el momento en que la señora Piñero comenzó a trabajar en dicha corporación. Por lo tanto, la controversia relativa a la validez jurídica de la referida resolución es un asunto estrictamente de derecho y tanto el tribunal de instancia como el Tribunal de Circuito erraron al determinar que no procedía dictar sentencia sumaria parcial. Es cierto que hemos expresado que en los casos en que se presentan reclamaciones basadas en discrimen por razón de edad, Soto v. Hotel Caribe Hilton, supra, pág. 312, o en hostigamiento sexual, Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990), no es recomendable dictar sentencia sumaria. Sin embargo, en el caso de autos la moción de sentencia sumaria parcial solicitada se limita a pedir que se resuelva la controversia sobre si la Resolución 966 es jurídicamente válida o no. Esto es una interpretación estatutaria independiente de si el despido de la señora Piñero fue o no discriminatorio y que no participa de la misma naturaleza. Por lo tanto, procede que pasemos a resolver dicha controversia en los méritos.
A. La A. A. A. alega que la Resolución 966 es *906nula ab initio por ser contraria al principio del mérito ex-puesto en la Ley de Personal del Servicio Público de Puerto Rico (en adelante Ley de Personal);, 3 L.P.R.A. see. 1301 y ss. Este principio tiene como finalidad que sólo las perso-nas más aptas sean las que sirvan al Gobierno y que todo empleado sea seleccionado, adiestrado, ascendido y rete-nido en su empleo en consideración al mérito, sin discri-men por razones de raza, sexo, nacimiento, edad, origen o condición social, e ideas políticas o religiosas. Ley de Personal, 3 L.P.R.A. see. 1333. Los empleados de las agencias de Gobierno que funcionan como empresas privadas están excluidos del sistema de personal del Estado, pero éstas deben aprobar reglamentos en los cuales incorporen el principio del mérito. Ley de Personal, 3 L.P.R.A. see. 1338.
En virtud de dicho principio, la Junta de Gobierno de la A.A.A. adoptó un reglamento de personal en diciembre de 1976. Posteriormente, lo enmendó para incluir la Resolu-ción 966, la cual dispone, en parte, lo siguiente:
... [L]os empleados que fueron reclutados que habiendo ocu-pado puestos de Carrera en las Agencias, Municipios o Corpo-raciones Públicas y que posteriormente han pasado o pasen en el futuro a ocupar puestos de confianza en la Autoridad sin haber tenido interrupción en servicio público al efectuarse dicho cambio, tendrán derecho a ser reinstalados con status de empleados regulares de carrera en la Autoridad en puestos de igual nivel o similar al puesto que fue reclutado, entendiéndose que no será ubicado en un puesto superior al último que ocupó de confianza en la Autoridad para cuya retribución se consig-nará siguiendo el procedimiento de retribución vigente a la fe-cha de reinstalación. Resolución 966, pág. 2.
En otras palabras, dicha resolución garantiza el derecho de reinstalación a aquellos empleados que han desempe-ñado puestos de carrera en otras instrumentalidades del Estado y que posteriormente ocupen puestos de confianza en la A. A. A.
El contenido de la Resolución 966 es similar a un artí-culo de la Ley de Personal, el cual dispone, en su parte pertinente, que:
*907Todo empleado que tenga status regular en el servicio de ca-rrera y pase al servicio de confianza tendrá derecho de reinsta-lación a un puesto igual o similar al último que ocupó en el servicio de carrera. (Enfasis en el original.) Ley de Personal, 3 L.P.R.A. see. 1350.
Al igual que la Resolución 966, la disposición citada garantiza el derecho de reinstalación en un puesto de carrera a aquel empleado que pasa al servicio de confianza, tras haber ocupado un puesto de carrera en el servicio público. Dicho derecho es compatible con el principio de mérito, porque los empleados con nombramientos de carrera entran al servicio público tras cumplir con los requisitos dispuestos en la Ley de Personal, tales como exámenes, evaluaciones y el periodo probatorio. Ley de Personal, 3 L.P.R.A. see. 1333.
A pesar de que la Ley de Personal no aplica a los empleados de agencias del Gobierno que funcionen como empresas privadas, nada impide que éstas adopten reglamentos con disposiciones similares a las contenidas en la Ley de Personal y que garanticen los mismos derechos a sus empleados, entre éstos, la reinstalación en un puesto de carrera a aquellos empleados de confianza que, a su vez, habían ocupado puestos de carrera en otras instrumentalidades del Estado.
La A.A.A. cita el caso Pierson Muller II v. Feijoó, 108 D.P.R. 261 (1978), en apoyo de su alegación de que la Re-solución 966 es nula ab initio. Sin embargo, dicho caso es distinguible al que hoy tenemos ante nuestra consideración. En el caso Pierson Muller II v. Feijoó, supra, el empleado demandante ocupaba un puesto en el Servicio sin Oposición (de confianza) en la Oficina Central de Admi-nistración de Personal. Posteriormente, se preparó un for-mulario mediante el cual la agencia cambió su status a empleado de carrera, todo esto sin cumplir con los pasos previos requeridos para un nombramiento de esa naturaleza. En este contexto indicamos que la práctica de *908trasladar a un empleado de confianza a un status de ca-rrera sin cumplir con los requisitos de exámenes, compe-tencia y evaluaciones dispuestos en la Ley de Personal no es compatible con el principio del mérito, y resolvimos que dicho empleado quedó sujeto a ser despedido al libre arbi-trio de la autoridad nominadora, dado que su cambio de status fue hecho sin facultad de ley.
Por todo lo antes expuesto, concluimos que la Resolu-ción 966 no es nula ab initio.
B. En la alternativa, la A.A. A. argumenta que la Reso-lución 966 fue derogada mediante fíat legislativo cuando se aprobó la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.P.A.U.), Ley Núm. 170 de 12 agosto de 1988 (3 L.P.R.A. see. 2101 y ss.). Como ya expresáramos, la Resolución 966 se aprobó en 1979 y mediante ésta se enmendó el Regla-mento de Personal de la A.A.A. de 1976. La aprobación de éste se regía por la Ley de Reglamentos, Ley Núm. 112 de 30 de junio de 1957 (3 L.P.R.A. ant. sees. 1041-1059), la cual fue derogada por la L.P.A.U. Ésta derogó, además, to-dos los reglamentos aprobados por las agencias que no es-tuviesen presentados en el Departamento de Estado al 30 de noviembre de 1990.(4)
La A. A. A. alega que debido a que su reglamento de personal no estaba contenido en las compilaciones del Depar-tamento de Estado al 30 de noviembre de 1990,(5) fue de-rogado por la L.P.A.U.
Para disponer de la presente controversia es preciso analizar las disposiciones de la Ley Núm. 112, supra, y *909determinar si ésta exigía la presentación del reglamento de personal de la A.A.A. en el Departamento de Estado. La See. 4 de la Ley Núm. 112, supra, 3 L.P.R.A. ant. sec. 1044, indicaba que todo reglamento adoptado por las agencias administrativas debía presentarse ante el Secretario de Estado. La Ley Núm. 112, supra, 3 L.P.R.A. ant. see. 1042, definía reglamento como:
... todo decreto de salario mínimo y toda regla o reglamento, enmienda a éstos o revocación de los mismos, aprobados por cualquier agencia, con excepción de cualquier regla, reglamento u orden que:
(1) Se refiera únicamente al orden o administración interna de una agencia', o
(3) Sea dirigido a una persona específica o a un grupo de personas y no sea de aplicación, en general, en todo el Estado Libre Asociado de Puerto Rico. (Enfasis nuestro.)
Observamos que el Reglamento de Personal de la A. A. A. no está comprendido en la definición de la Ley Núm. 112, supra, ya que éste no es de aplicación general en todo Puerto Rico, sino que tan sólo regula la selección del personal de la referida corporación; en otras palabras, es de naturaleza interna. Por lo tanto, no tenía que ser presen-tado en el Departamento de Estado.
La L.P.A.U. exige el cumplimiento de determinados requisitos por parte de las agencias administrativas al aprobar reglamentos, entre éstos, sus presentación en el Departamento de Estado. La L.P.A.U. define regla o reglamento como:
... cualquier norma o conjunto de normas de una agencia que sea de aplicación general que ejecute o interprete la política pública o la ley, o que regule los requisitos de los procedimien-tos o prácticas de una agencia. El término incluye la enmienda, revocación o suspensión de una regla existente. Quedan exclui-dos de esta definición:
(1) Reglas relacionadas con la administración interna de la agencia que no afectan directa y sustancialmente los derechos o *910los procedimientos o prácticas disponibles para el público en general. (Énfasis nuestro.) 3 L.P.R.A. see. 2102(1).
Observamos que la propia L.P.A.U. establece las excep-ciones a la definición de regla o reglamento. Las reglas ex-cluidas de dicha definición no tienen que cumplir con los requisitos de presentación en el Departamento de Estado dispuestos en la ley. L.P.A.U., 3 L.P.R.A. sees. 2105 y 2128. El reglamento de personal de la A.A.A. no está compren-dido por la definición citada, ya que no afecta directamente los derechos sustantivos ni procesales de terceros, del pú-blico en general. Se trata de un reglamento relativo a la administración interna de la A.A.A., al procedimiento que dicha corporación va a cumplir al contratar su personal. En consecuencia, no era necesario que se presentara en el Departamento de Estado antes de 30 de noviembre de 1990 y no fue derogado mediante la aprobación de la L.P.A.U.
De otra parte, es preciso señalar que la L.P.A.U. se aprobó tomando como modelo las disposiciones de la Administrative Procedure Act, 5 U.S.C. sec. 551 et seq. (en ade-lante A.P.A.) y del Model State Administrative Procedure Act. La sec. 553(d) de la A.P.A. requiere que las reglas y reglamentos administrativos sean publicados no menos de treinta (30) días antes de entrar en vigor. Sin embargo, la A.P.A. excluye de las disposiciones de dicha sección, incluso del requisito de publicación, aquellos asuntos relacionados con el personal de las agencias.(6)
*911En virtud de todo lo anteriormente expuésto, conclui-mos que la Resolución 966 es jurídicamente válida y con-fiere el derecho de reinstalación a aquellas personas que entraron al servicio público conforme al principio del mé-rito, ocuparon puestos de carrera y posteriormente desem-peñaron puestos de confianza en la A.A.A. Por lo tanto, la referida resolución confirió a la señora Piñero el derecho de reposición en un puesto de carrera en la A.A.A.
Por los fundamentos antes expuestos, se dictará senten-cia modificando la Resolución emitida por el Tribunal de Circuito de Apelaciones de 23 de octubre de 1996. Se con-firmará la parte de la resolución mediante la cual se deter-minó que la querella de la señora Piñero puede ventilarse al amparo del procedimiento sumario establecido en la Ley Núm. 2, supra. Además, se revocará la determinación de denegar la moción de sentencia sumaria parcial presentada por la A.A.A. y se resuelve que la Resolución 966 es jurídi-camente válida y confiere a la señora Piñero el derecho a reposición en un puesto de carrera en la A.A.A., y así mo-dificada, se confirma. Se devolverá el caso al foro de instan-cia para que continúe con los procedimientos a tenor con lo dispuesto en esta opinión.
Los Jueces Asociados Señores Negrón García y Rebollo López concurrieron con el resultado sin opinión escrita.

 La A.A.A. le imputó al Tribunal de Primera Instancia haber incurrido en los siguientes errores:
“1. Si el tribunal de instancia erró al determinar que este caso puede trami-tarse mediante el procedimiento sumario de la Ley 2 del 17 de octubre de 1961, 32 LPRA [see.] 3118 et seq.
“2. Si el tribunal de instancia erró al declarar sin lugar la moción de sentencia sumaria parcial de los Querellados-Recurrentes [A.A.A.].”


 El Reglamento Núm. 13 de la Junta de Salario Mínimo, 29 de junio de 1990, 4ta rev., define ejecutivo (en todas las actividades excepto las agrícolas) de la forma siguiente:
“Cualquier empleado que reúna los siguientes requisitos:
“(a) que tenga por deber primordial la dirección de la empresa en que trabaja o de un usualmente reconocido departamento o subdivisión de la empresa; y
“(b) que usual y regularmente dirija el trabajo de dos o más empleados de la empresa o departamento o subdivisión de la misma; y
“(c) que tenga la autoridad de emplear y despedir empleados, o cuyas sugestio-nes o recomendaciones sobre el empleo, despido, mejoramiento, ascenso o cualquier otro cambio en el status de éstos hayan de recibir especial consideración; y “(d) que usual y regularmente ejerza facultades discrecionales; y “(e) que no dedique más del 20%, o en el caso de un establecimiento de comercio al detal o de servicio, que no dedique hasta el 40% de las horas trabajadas en una semana de trabajo, a actividades que no estén directa y estrechamente relacionadas con el desempeño del trabajo descrito en el Apartado A - Inciso (a) hasta (d) inclusive, de este Artículo IV; disponiéndose que este Inciso (e) no será aplicable en el caso de un empleado que esté encargado de una empresa independiente o de una sucursal de la empresa físicamente separada del establecimiento principal de la misma, o de un empleado que sea dueño de por lo menos el 20% del capital de la empresa en la que está trabajando; y
“(f) que reciba por sus servicios una compensación fija equivalente a un sueldo semanal no menor de doscientos dólares ($200), excluyendo alimentos, vivienda y otros servicios.
“(g) También significa cualquier empleado cuyo trabajo cumpla con los requisi-tos dispuestos en los Incisos (a) y (b) de este Artículo IV y que reciba por sus servicios una compensación fija equivalente a un salario semanal no menor de doscientos noventa y cinco dólares ($295), excluyendo alimentos, vivienda u otros servicios.” Reglamento Núm. 13, supra, Art. IV-A.


 El Art. 4 de la Ley Núm. 100 (29 L.P.R.A. see. 149) dispone, en su parte pertinente, lo siguiente: “Las reclamaciones civiles podrán tramitarse por la acción ordinaria o mediante el procedimiento de querella establecido por la Ley Núm. 10 de 14 de noviembre de 1917, según ha sido o fuere posteriormente enmendada.” [En la actualidad, Ley Núm. de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 y ss.).


 La See. 8.3 de la L.P.A.U., 3 L.P.R.A. see. 2101 n., dispone, en lo aquí perti-nente, lo siguiente: “Se derogan todos los reglamentos aprobados por las agencias que no se hayan radicado según lo dispuesto en esta ley ... o en la anterior Ley Núm. 112 del 30 de junio de 1957, ni estén contenidos en las compilaciones de reglamentos radicadas por éstas en el Departamento de Estado al 30 de noviembre de 1990.”


 En apoyo de su argumento, la A.A.A. presentó una certificación emitida por la Secretaria Auxiliar de Servicios del Departamento de Estado en la cual se indica que la A.A.A. no presentó el reglamento en éste.


 La sec. 553(a) de la Administrative Procedure Act dispone, en parte, lo si-guiente:
“(a) This section applies, accordingly to the provisions thereof, except to the extent that there is involved-
“(1) a military or foreign affairs function of the United States; “or
“(2) a matter relating to agency management or personnel or to public property, loans, grants, benefits, or contracts.
“(d) The required publication or service of a substantive rule shall be made no less than 30 days before its effective date, ....”